Citation Nr: 0527946	
Decision Date: 10/18/05    Archive Date: 11/01/05	

DOCKET NO.  03-14 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia


THE ISSUE

Entitlement to service connection for Type II diabetes 
mellitus, including as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant




ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had periods of active service from November 1948 
to December 1952 and from January 1953 to January 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision of the 
VARO in Atlanta, Georgia, that denied entitlement to the 
benefits sought.  

In October 2003, the veteran testified before the undersigned 
Veterans Law Judge at a personal hearing at the RO.  A 
transcript of that hearing has been associated with the 
veteran's VA claims folder.

The appeal is remanded to the RO by way of the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran should further action be required.


REMAND

Medical evidence of record reflects diagnosis and treatment 
for Type II diabetes mellitus and complications.  The veteran 
maintains that his active service included time spent on 
planes that flew in and out of Vietnam picking up and 
dropping off supplies and carrying out wounded soldiers and 
dead bodies.  The veteran alleges that because of the time he 
spent in Vietnam, he was exposed to herbicide agents, 
including Agent Orange.

VA regulations pertaining to Agent Orange exposure, now 
expanded to include all herbicides used in Vietnam, provide 
that a veteran, who, during active military, naval, or air 
service, served in the Republic of Vietnam during the Vietnam 
Era and has a disease listed at 38 C.F.R. § 3.309(e) (2005), 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  An "herbicide agent" is a chemical in 
an herbicide used in support of the United States and allied 
military operations in the Republic of Vietnam during the 
Vietnam Era.  38 C.F.R. § 3.307(a)(6)(i) (2005).  "Service in 
the Republic of Vietnam" includes service in the waters 
offshore and service in other locations if the conditions of 
service involved duty or visitation in the Republic of 
Vietnam.  38 C.F.R. § 3.307(a)(6)(iii) (2005).  

The key question in this case is whether the evidence 
confirms the veteran served in Vietnam, because the Type II 
diabetes mellitus with which he has been diagnosed is listed 
at 38 C.F.R. § 3.209(e).  If he had such qualifying service, 
then the law presumes a relationship between his presumed 
exposure in service and his later diagnosis.  

The veteran's available service personnel records include a 
copy of Flight Order 326 dated September 2, 1966.  At the 
time the veteran was assigned to the 86th Military Airlift 
Squadron (MAC), Travis Air Force Base, California 94535.  
However, a review of the record does not disclose that any 
attempt was made to get information regarding the activities 
of the 86th Military Airlift Squadron between January 1966 
and July 1967, the time frame during which the veteran was 
assigned to it.

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is required to make reasonable efforts to obtain relevant 
records (including private records) that the claimant 
adequately identifies and authorizes VA to obtain.  
38 U.S.C.A. § 5103A(b).  Whenever VA attempts to obtain 
records from a Federal department or agency, the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile.  38 U.S.C.A. § 5103A(b)(3).  In light of the 
veteran's assertions and the evidence of record, the Board 
believes that additional development is warranted in order to 
determine whether the veteran ever was in Vietnam as part of 
his service duties.  

Accordingly, the case is REMANDED for the following actions:

1.	The RO/AMC should ask the veteran to 
provide specific details regarding his 
allegations of being in country in 
Vietnam.  He should provide the month and 
year of each flight to and from Vietnam, 
and provide the details of the flights 
including the destinations, and routes.  
He should describe the itinerary in 
detail.  He should be asked to submit any 
evidence tending to document or verify 
his presence in Vietnam, such as 
photographs, travel orders, and so forth.  
He should also provide more specifics 
(dates, unit, location, duties performed, 
names of others with whom he served in 
Vietnam) while serving with the 86th 
Military Airlift Squadron based at Travis 
Air Force Base, California.  

2.	After giving the veteran an 
opportunity to respond, the RO/AMC should 
contact the National Archives; the 86th 
Military Airlift Squadron, Travis Air 
Force Base, California 94535; and any 
other appropriate agency or service 
department, and request that information 
be provided related to the flights and 
activities of the 86th Military Airlift 
Squadron, Travis Air Force Base, 
California 94535 in September and October 
1966 (and in any other month identified 
by the veteran).  A copy of the Flight 
Order 326 dated September 2, 1966, should 
be sent to the agencies.  The RO/AMC 
should request information pertaining to 
all flights identified by the veteran 
such as flight logs and unit records.  
Information should be requested relating 
to the deployment of any subunits of the 
86th Military Airlift Squadron to Vietnam 
in September and October 1966 (and in any 
other month identified by the veteran).  
If such information is not available from 
any source, this should be so noted in 
the record.  

3.  After completion of the above (and 
any additional development suggested by 
the results of that requested above), the 
RO should review the claim.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided a supplemental statement of 
the case and be given an opportunity for 
response.  Then, the case should be 
returned to the Board for further 
appellate consideration, if otherwise in 
order.

By this REMAND, the Board intimates no opinion as to any 
final outcome warranted.  The purpose of this REMAND is to 
obtain additional information.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	C. L. KRASINSKI
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 


